DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Claim 1, Species set 1: a target region having a 12- to 20-mer continuous sequence in a base sequence from:
position 600 to position 620
from position 640 to position 700
from position 710 to position 800
 from position 1060 to position 1080
 from position 1560 to position 1600
 from position 1630 to position 1660
 from position 1685 to position 1720
 from position 1850 to position 1900
 from position 2900 to position 2925
 from position 3835 to position 3875
 from position 4800 to position 4830
 from position 5900 to position 5970
 from position 6010 to position 6035
 from position 6230 to position 6270
 from position 6300 to position 6320
 from position 6440 to position 6470
 from position 6750 to position 6772
 from position 6865 to position 6890
 from position 7045 to position 7080
 from position 7130 to position 7155
 from position 7160 to position 7220
 from position 7360 to position 7390
 from position 7680 to position 7850
 from position 7950 to position 7980
 from position 7995 to position 8020 or 
from position 8160 to position 8180 
in SEQ ID No. 1.
Applicant is required to elect a target region from the bulleted list of Species set 1. 

For Claim 2, Species set 2: wherein the 5' end of the target region corresponds to: 
position 7168
position 7170
position 7172
or position 7174 
in SEQ ID No. 1, and the oligonucleotide has a length of 15 to 19 mer. 
Applicant is required to elect a position from the bulleted list of Species set 2. Since Claim 2 further limits Claim 1 to a specific position, in electing species from Species set 2, Applicant shall select positions corresponding to a target region consistent with the position selected for Species set 1. 

For Claim 3, Species set 3: wherein the base sequence of the oligonucleotide includes any of base sequences of: 
SEQ ID Nos. 2 to 71. 
Applicant is required to elect one SEQ ID NO from SEQ ID NO 2 to SEQ ID NO 71. Applicant’s election should be consistent with the elections for Species set 2 and Species set 1 (i.e., the elected SEQ ID NO should correspond to a position selected in the election for Species set 2 and within a target region elected for Species set 1). 
 
For Claim 6, Species set 4: wherein the oligonucleotide is 
nSR100L#1 hnSR100-712-LNA(15) (SEQ ID No. 76), 
hnSR100L#2 hnSR100-717-LNA(15) (SEQ ID No. 77), 
hnSR100L#3 hnSR100-721-LNA(15) (SEQ ID No. 78), 
hnSR100L#4 hnSR100-780-LNA(15) (SEQ ID No. 79), 
hnSR100L#5 hnSR100-783-LNA(15) (SEQ ID No. 80), 
hnSR100L#6 hnSR100-786-LNA(15) (SEQ ID No. 81), 
hnSR100L#21 hnSR100-7174-LNA(15) (SEQ ID No. 96), 
hnSR100L#22 hnSR100-7177-LNA(15) (SEQ ID No. 97), 
hnSR100-7170-LNA(19) (SEQ ID No. 124), 
hnSR100-7172-LNA(15) (SEQ ID No. 125), 
hnSR100-7170-LNA(17) (SEQ ID No. 126), 
hnSR100-7168-LNA(19) (SEQ ID No. 127), 
hnSR100-7170-LNA(15) (SEQ ID No. 128), 
hnSR100-7168-LNA(17) (SEQ ID No. 129), 
hnSR100-7166-LNA(19) (SEQ ID No. 130), 
hnSR100-7176-LNA(15) (SEQ ID No. 131), 
hnSR100-7174-LNA(17) (SEQ ID No. 132), 
hnSR100-7172-LNA(19) (SEQ ID No. 133), 
hnSR100-7178-LNA(15) (SEQ ID No. 134), 
hnSR100-7174-AmNA(15) (SEQ ID No. 152), 
hnSR100-7172-AmNA(17) (SEQ ID No. 153), 
hnSR100-7170-AmNA(19) (SEQ ID No. 154), 
hnSR100-7172-AmNA(15) (SEQ ID No. 155), 
hnSR100-7170-AmNA(17) (SEQ ID No. 156), 
hnSR100-7168-AmNA(19) (SEQ ID No. 157),
hnSR100-7170-AmNA(15) (SEQ ID No. 158), 
hnSR100-7168-AmNA(17) (SEQ ID No. 159), 
hnSR100-7174-AmNA(17) (SEQ ID No. 162),
hnSR100-7172-AmNA(19) (SEQ ID No. 163), 
hnSR100-680-LNA(15) (SEQ ID No. 168), 
hnSR100-1064-LNA(15) (SEQ ID No. 169), 
hnSR100-3841-LNA(15) (SEQ ID No. 170), 
hnSR100-3854-LNA(15) (SEQ ID No. 171), 
hnSR100-604-AmNA(15) (SEQ ID No. 172),
hnSR100-1566-AmNA(15) (SEQ ID No. 173), 
hnSR100-1582-AmNA(15) (SEQ ID No. 174), 
hnSR100-1584-AmNA(15) (SEQ ID No. 175), 
hnSR100-1633-AmNA(15) (SEQ ID No. 176), 
hnSR100-1645-AmNA(15) (SEQ ID No. 177), 
hnSR100-1689-AmNA(15) (SEQ ID No. 178),
hnSR100-1690-AmNA(15) (SEQ ID No. 179), 
hnSR100-1697-AmNA(15) (SEQ ID No. 180), 
hnSR100-1858-AmNA(15) (SEQ ID No. 181), 
hnSR100-1863-AmNA(15) (SEQ ID No. 182), 
hnSR100-2906-AmNA(15) (SEQ ID No. 183), 
hnSR100-4810-AmNA(15) (SEQ ID No. 184), 
hnSR100-5907-AmNA(15) (SEQ ID No. 185), 
hnSR100-5908-AmNA(15) (SEQ ID No. 186), 
hnSR100-5950-AmNA(15) (SEQ ID No. 187), 
hnSR100-6015-AmNA(15) (SEQ ID No. 188), 
hnSR100-6239-AmNA(15) (SEQ ID No. 189), 
hnSR100-6240-AmNA(15) (SEQ ID No. 190), 
hnSR100-6302-AmNA(15) (SEQ ID No. 191), 
hnSR100-6448-AmNA(15) (SEQ ID No. 192), 
hnSR100-6755-AmNA(15) (SEQ ID No. 193), 
hnSR100-6870-AmNA(15) (SEQ ID No. 194), 
hnSR100-7057-AmNA(15) (SEQ ID No. 195), 
hnSR100-7060-AmNA(15) (SEQ ID No. 196), 
hnSR100-7130-AmNA(15) (SEQ ID No. 197), 
hnSR100-7131-AmNA(15) (SEQ ID No. 198), 
hnSR100-7133-AmNA(15) (SEQ ID No. 199), 
hnSR100-7134-AmNA(15) (SEQ ID No. 200), 
hnSR100-7135-AmNA(15) (SEQ ID No. 201), 
hnSR100-7136-AmNA(15) (SEQ ID No. 202), 
hnSR100-7203-AmNA(15) (SEQ ID No. 203), 
hnSR100-7365-AmNA(15) (SEQ ID No. 204), 
hnSR100-7373-AmNA(15) (SEQ ID No. 205), 
hnSR100-7688-AmNA(15) (SEQ ID No. 206), 
hnSR100-7733-AmNA(15) (SEQ ID No. 207), 
hnSR100-7734-AmNA(15) (SEQ ID No. 208), 
hnSR100-7769-AmNA(15) (SEQ ID No. 209), 
hnSR100-7792-AmNA(15) (SEQ ID No. 210), 
hnSR100-7794-AmNA(15) (SEQ ID No. 211), 
hnSR100-7827-AmNA(15) (SEQ ID No. 212), 
hnSR100-7829-AmNA(15) (SEQ ID No. 213), 
hnSR100-7859-AmNA(15) (SEQ ID No. 214), 
hnSR100-7860-AmNA(15) (SEQ ID No. 215), 
hnSR100-8001-AmNA(15) (SEQ ID No. 216), 
hnSR100-8165-AmNA(15) (SEQ ID No. 217), 
hnSR100-7174-AmNA, scpBNA(15) (SEQ ID No. 218), or 
hnSR100-7174-AmNA, GuNA(15) (SEQ ID No. 219).
Applicant is required to elect one SEQ ID NO from the bulleted list of Species set 4. In selecting a species from Species set 4, Applicant shall elect a sequence corresponding to a target region consistent with SEQ ID NO selected for Species set 3, the position selected for Species set 2, and the region selected for Species set 1. 

As described above, Applicant is required in reply to this action to elect a single species from each Species set 1 and 3-4 to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant may elect all the Claim 2 species (set 2) provided that they are consistent with the election for Claim 1. Selections for each Species set 1-4 shall be consistent with the election for Claim 1 (species set 1). The reply must also identify the claims readable on the elected species including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 7, 8, 9, 10, and 11.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species in Species sets 1-4 lack unity of invention because even though the inventions of these species require the technical feature of oligonucleotides that bind to a human nSR100 gene and have human sSR100 expression inhibiting activity, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent No. 8,541,562 B2, issued 24 September 2013, filed 19 October 2010 (“US ‘562”) in further view of International Patent Application Publication No. WO2015012175, published 29 January 2015 (“WO ‘175”). 
US ‘562 teaches amide bridged nucleic acids for antisense/oligonucleotide therapies. 
US ‘562 does not teach such oligonucleotides for inhibiting expression of human nSR100.
However, WO ‘175 teaches therapeutic agents comprising nucleic acids that suppress human nSR100 expression.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the nuclease degradation-resistant nucleotides of US ‘562 with the nSR100 expression-suppressing nucleic acids of WO ‘175. One would have been motivated to do so with a reasonable expectation of success because the abstract of US ‘562 teaches The novel artificial nucleoside of the present invention has … an increased nuclease resistance over LNA. Particularly, it is expected to be applied to nucleic acid drugs because of its much stronger binding affinity for single-stranded RNAs than S-oligo’s affinity. WO ‘175 teaches on p. 18, first full paragraph Further, not only siRNA that suppresses expression of human nSR100 mRNA (or protein), but also nucleic acid that suppresses human nSR100 gene can be used as an active ingredient of the therapeutic agent of the present invention … The antisense polynucleotide may be any antisense poly (oligo) nucleotide as long as it has the above-described action, and includes antisense RNA, antisense DNA, and the like.

Please note that as currently written, the dependency of Claim 12 is not clear. Currently, Claim 12 recites “The oligonucleotide or the pharmacologically acceptable salt thereof according to claim 2, wherein the base sequence of the oligonucleotide includes any of base sequences of SEQ ID Nos. 2 to 71” but Claim 2 recites “The oligonucleotide … according to claim 1, wherein the 5' end of the target region corresponds to position 7168, position 7170, position 7172, or position 7174 in SEQ ID No. 1”. Instead of depending on Claim 2, it appears that Claim 12 should depend on Claim 3 “The oligonucleotide ... wherein the base sequence of the oligonucleotide includes any of base sequences of SEQ ID Nos. 2 to 71”.
Applicant is requested to clarify the dependency of Claim 12 as well as the species elected (which shall be consistent with the elections for species sets 1-4 as discussed above). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, every other Friday 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTHIE S ARIETI/Examiner, Art Unit 4161                  
                                                                                                                                                                                      /Melissa L Fisher/Primary Examiner, Art Unit 1611